Citation Nr: 1045458	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-16 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to January 1975.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of October 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D. C.  VA will notify the appellant 
if further action is required.


REMAND

The claim of service connection for PTSD arises from the same 
psychiatric symptoms as the concurrently diagnosed major 
depressive disorder and anxiety disorder in a July 2007 
psychologist's statement.  Medical diagnoses that differ from the 
claimed condition do not necessarily represent wholly separate 
claims.  Rather, the diagnoses need to be considered to determine 
the nature of the Veteran's current psychiatric condition 
relative to his claim.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Accordingly, additional evidentiary development under 
the duty to assist is required on the claim of service connection 
for a psychiatric disorder.

Furthermore, based on the evidence of concurrent diagnoses, the 
amendment of the regulation governing service connection for 
PTSD, and the Veteran and his family's competent history of 
behavioral changes after service, a new examination is needed.  
See 38 U.S.C.A. § 5103A (d).  

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure all 
notification and development action 
required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied for the 
claim of service connection for a 
psychiatric disorder.  

2.  Ask the Veteran about the existence of 
any outstanding VA, private, or Vet Center 
treatment records, and request all reported 
treatment records.  

3.  After completion of the foregoing, 
schedule the Veteran for a VA psychiatric 
examination.  The claims file should be 
made available to the examiner for review.  
Prior to the examination, the AMC/RO 
must specify for the examiner whether 
the appellant served in a combat area 
and what non-combat area stressor or 
stressors it has determined are 
established by the record, and the 
examiner must be instructed which of 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service. 

If PTSD is diagnosed, the examiner should 
specify (1) whether each alleged in-service 
stressor established by the evidence of 
record was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the in-service stressors 
sufficient to produce PTSD.

If the examination results in a psychiatric 
diagnosis other than PTSD, the examiner 
should offer an opinion as to the etiology 
of the non-PTSD psychiatric disorder, to 
include whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any current psychiatric 
disorder, other than PTSD, onset in, was 
aggravated by, or was caused by service.   

A rationale for any opinion expressed 
should be provided.  

4.  Thereafter, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


